Exceptions overruled. In this action of tort for negligence the upon plaintiff, a business invitee of the defendant, while walking along a carpeted four foot aisle formed by display racks on one side and a long table on the other, with her attention directed to a roll of carpeting at the top of the wall ahead of her, tripped and fell over an irregular pile of five or six rug samples, two by three feet in size, which several minutes before had been removed by one of the defendant’s salesmen from the table and placed in the aisle for examination by other customers, who, with the salesman, had since gone toward the door of the store. The applicable law, which we need not restate, is set out in Letiecq v. Denholm & McKay Co. 328 Mass. 120, with numerous citations. Robicheau v. Supreme Mkts. Inc. 333 Mass. 608. Knightly v. Bell Shops of Brockton, Inc. 345 Mass. 760. Cf. St. Rock v. Gagnon, 342 Mass. 722. We think that there was a case for the jury on the issues of negligence and contributory negligence and that there was no error in denying the defendant’s motion for directed verdicts.